Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 (Nos. 333-155592 and 333-155593) and S-8 (Nos. 333-152748, 333-75768, 333-121769, 333-54274, 333-157584, 333-165044, 333-171308, 333-140629 and 333-41263) of ONEOK, Inc. of our reportdated February 22, 2011 relating to the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Tulsa, Oklahoma February 22, 2011
